Case 3:16-cv-02435-BRM-DEA Document 342 Filed 08/03/20 Page 1 of 8 PageID: 6526




         Georgette Castner                       LibertyView                       Direct Dial:        856 488-7794
         Admitted in New Jersey & Pennsylvania   457 Haddonfield Road, Suite 600   Fax:                856-488-7720
                                                 Cherry Hill, NJ 08002-2220        Email:       gcastner@mmwr.com
                                                 Tel: 856-488-7700

                                                   VIA ECF
                                                   August 3, 2020

 By E-Mail: HCarroll@mfmclaw.com

 Honorable Harry G. Carroll (Ret.)
 MEYERSON, FOX, MANCINELLI & CONTE, P.A.
 One Paragon Drive, Suite 240
 Montvale, NJ 07645

        Re:       Lawson, et al. v. Praxair, Inc., et al.
                  Civil Action No. 3:16-cv-02435-BRM-DEA

 Dear Judge Carroll:

          As you know, we represent Defendants and Third-Party Plaintiffs, Praxair, Inc., Praxair
 Distribution, Inc., and Praxair Distribution Mid-Atlantic, LLC d/b/a GTS-Welco (collectively,
 “Praxair”) in the above-referenced matter. We write to request entry of an order quashing
 Plaintiffs’ July 3, 2020 Subpoena directed to non-party and former Praxair employee, Jay Meyer
 (the “Subpoena”). Plaintiffs’ Subpoena is yet another example of Plaintiffs’ scorched-earth
 litigation tactics. The Subpoena seeks forty-seven (47) different categories of Praxair internal
 documents that are confidential and proprietary and severely beyond the scope of this litigation.
 In the event that Your Honor does not quash the improper Subpoena in its entirety, Praxair requests
 that a protective order be entered requiring that any and all documents be produced to Praxair so
 that Praxair can review the documents and redact any irrelevant and privileged information before
 it is distributed to Plaintiffs and the other parties in this case.

 I.     INTRODUCTION

        On July 3, 2020, Plaintiffs’ counsel informed the parties in this case of their intent to serve
 a document subpoena on Jay Meyer, a former Praxair employee (the “Subpoena”). See Exhibit A.
 In the Rider to the Subpoena, it is clear that Plaintiffs inappropriately seek to end run the civil
 discovery process by subpoenaing confidential and proprietary Praxair documents directly from a
 former employee. Indeed, all 47 categories of documents requested in the Subpoena pertain to
 Praxair internal confidential and proprietary business information.




 5290197v1
   Case 3:16-cv-02435-BRM-DEA Document 342 Filed 08/03/20 Page 2 of 8 PageID: 6527
Montgomery McCracken Walker & Rhoads LLP

 Hon. Harry G. Carroll (Ret.)
 August 3, 2020
 Page 2


              Praxair seeks to quash the Subpoena on the grounds that the scope and breadth of
      documents requested by the Subpoena are well beyond the proper scope of discovery and
      disproportionate under Fed. R. Civ. P. 26 as well as unduly burdensome to produce pursuant to
      Fed. R. Civ. P. 45(d)(3)(A)(iv). Plaintiffs’ eleventh hour Subpoena is improper in that it (1) seeks
      all documents filed in an unrelated litigation (that was dismissed years ago before ever being
      served), all of which were improperly obtained by a former employee; (2) seeks safety information
      related to all Praxair medical gases and oxygen systems and not just the Grab ’n Go Vantage; (3)
      seeks information related to all Praxair vendors other than Western; (4) seeks documents that have
      already been requested and produced by Praxair and ruled on by Your Honor; and (5) provides no
      time frame for the requested documents. This is not merely a fishing expedition. It is an effort by
      Plaintiffs to yet again harass, annoy and oppress, as these documents are well beyond the issues in
      this case, which is the basis for assessing what is proportionate under Rule 26. Plaintiffs’ Subpoena
      (as well as Plaintiffs’ latest requests for discovery) demonstrate that Plaintiffs have abandoned the
      fact finding process permitted by the rules of discovery, and are attempting to use the rules to
      engage in an endless quest that is intended to harass Praxair and cause needless delays and increase
      the cost of this litigation. This endless barrage of reptilian discovery must end. Accordingly,
      Praxair respectfully requests that Your Honor quash Plaintiffs’ Subpoena in full.

             In the event that Your Honor does not quash the improper Subpoena in its entirety, Praxair
      requests that a protective order be entered requiring that any and all documents be produced to
      Praxair so that Praxair can review the documents and make any necessary redactions based on the
      attorney-client privilege and attorney work product doctrine and consistent with the redactions
      permitted by Judge Arpert and Your Honor on dissimilar products – rulings that are clearly being
      ignored by Plaintiffs’ counsel. For the reasons that follow, Praxair respectfully requests that Your
      Honor quash or modify the Subpoena.

      II.    FACTUAL AND PROCEDURAL BACKGROUND

               On May 27, 2016, Jay Meyer, a former Praxair employee, filed a qui tam complaint under
      seal in the Southern District of New York against Praxair making a variety of allegations about the
      company with respect to several products not substantially similar to the Grab ’n Go Vantage and
      vendors other than Western. On November 14, 2018, the court in that case entered an order
      directing that the complaint be unsealed and permitting service of the complaint on Praxair. See,
      Exhibit B. Two days later, on November 16, 2018, Mr. Meyer voluntarily withdrew his complaint,
      which he never did serve on Praxair. See, Exhibit C.

              On July 3, 2020, Plaintiffs’ counsel informed the parties in this case of their intent to serve
      a document subpoena on Mr. Meyer. All 47 categories of documents requested in the Subpoena
      pertain to Praxair’s confidential and proprietary business information that was obtained by a
      former employee without justification and are well beyond the issues in this case. By way of
      example only, the Subpoena seeks irrelevant information beyond the product and the parties at
      issue in this case such as:




      5290197v1
   Case 3:16-cv-02435-BRM-DEA Document 342 Filed 08/03/20 Page 3 of 8 PageID: 6528
Montgomery McCracken Walker & Rhoads LLP

 Hon. Harry G. Carroll (Ret.)
 August 3, 2020
 Page 3



                     3. All documents that demonstrate or relate to safety
                     breaches within and among Praxair facilities that produced,
                     stored, and/or distributed medical gases for healthcare
                     facilities.

                     4. All documents that demonstrate or relate to safety
                     concerns, issues or problems with respect to Praxair’s
                     oxygen business.

                     5. All documents that demonstrate or relate to cleanliness
                     concerns, issues or problems with respect to Praxair’s
                     oxygen business.

                     16. All documents that demonstrate or relate to Praxair
                     violating (or potentially violating) 21 C.F.R. § 211.84.1

                     22. All documents that demonstrate or relate to the failure of
                     Praxair or one of its vendors to properly clean oxygen
                     regulators.

                     37. All documents containing Praxair internal guidelines
                     about the production, storage, distribution, and/or use of
                     oxygen.

                     38. All documents containing Praxair internal guidelines
                     about cleaning oxygen component systems.

      (See Exhibit A, Subpoena.) These are just examples.

              In addition to seeking irrelevant information, Plaintiffs’ Subpoena also requests documents
      that have already been specifically requested from Praxair through Plaintiffs’ prior discovery
      requests. For example, the Subpoena seeks “All versions of Praxair Standard GS-38.” See
      Exhibit A, ¶ 18. Plaintiffs’ Sixth Set of Interrogatories specifically asked Praxair to identify all
      versions of Praxair Standard GS-38 from 2001 to 2014. See Exhibit D, Praxair’s Answers to
      Plaintiffs’ Sixth Set of Interrogatories No. 20. By way of response, Praxair identified and produced
      the three versions of GS-38 that were in effect between January 26, 2001 to June 23, 2014. Id.


      1
             21 C.F.R. § 211.84, titled, “Testing and approval or rejection of components, drug product
      containers, and closures” relates to testing of components of a drug product.




      5290197v1
   Case 3:16-cv-02435-BRM-DEA Document 342 Filed 08/03/20 Page 4 of 8 PageID: 6529
Montgomery McCracken Walker & Rhoads LLP

 Hon. Harry G. Carroll (Ret.)
 August 3, 2020
 Page 4


      Therefore, Plaintiffs already have this information and to request from a non-party any additional
      information beyond what was provided by Praxair is in violation of Rule 26.

              Likewise, Plaintiffs’ Subpoena seeks documents that were already specifically requested
      from Praxair by way of Plaintiffs’ Eighth Set of Requests for Production of Documents, which
      was just ruled upon by Your Honor.2 Cf. Exhibit A, Subpoena at ¶¶ 39-47 and Exhibit E, Praxair’s
      Answers to Plaintiffs’ Eighth Set of Requests for Production of Documents Nos. 1-9. For example,
      paragraph 38 of the Subpoena specifically requests “[a]ll documents relating to Praxair’s
      ‘Worldwide Safety Health and Environmental Manual’ and/or ‘Worldwide Safety Manual.’” See
      Exhibit A. Your Honor has already ruled on this issue on July 13, 2020 and ordered Praxair to
      produce the Manual as it relates to safety. See ECF No. 355. Paragraphs 42 and 46 of the Subpoena
      seek Praxair’s EN-6 and PO 626 standards, which again Your Honor already ruled that Praxair
      was required to produce. Id. Finally, Your Honor denied Plaintiffs’ request to obtain a video from
      2001 on the grounds that it “predates the design and manufacture of the Grab ’n Go Vantage.” See
      ECF No. 335. Despite Your Honor’s ruling, Plaintiffs’ Subpoena seeks “all videos related to
      Praxair training materials for oxygen systems . . . and oxygen cylinders” and provides no time
      frame limitation. See Exhibit A, ¶ 47. Plaintiffs’ Subpoena is a clear attempt to circumvent Your
      Honor’s prior rulings by requesting these documents from a non-party.

              Lastly, Plaintiffs’ Subpoena contains only eight categories that even mention the Grab ’n
      Go Vantage. See, Exhibit A, ¶¶ 9, 26-30, 32 and 33. Plaintiffs’ Subpoena requests the following
      related to the Grab ’n Go Vantage:

                     27. All documents that demonstrate or relate to fires caused
                     by a Praxair Grab ‘n Go oxygen tote.

                     28. All documents that demonstrate or relate to explosions
                     caused by a Praxair Grab ‘n Go oxygen tote.

                     29. All documents that demonstrate or relate to any recall of
                     the Praxair Grab ‘n Go oxygen totes.

      2
              Indeed, Plaintiffs issued this Subpoena (on July 3rd) while Plaintiffs’ were simultaneously
      challenging Praxair’s objections to Plaintiffs’ Eighth Set of Request for Production of Documents
      before Your Honor, which was filed on June 8, 2020. Plaintiffs also issued the Subpoena while
      Praxair’s application for a protective order was pending and, which is now on appeal before Judge
      Arpert. Although the Subpoena is directed to a non-party, it nonetheless implicates Praxair into
      further discovery disputes as it solely seeks the impermissible disclosure of Praxair’s internal
      documents and would require Praxair to again review and redact information related to dissimilar
      products, which this Court and Your Honor have previously determined is irrelevant and not
      discoverable.




      5290197v1
   Case 3:16-cv-02435-BRM-DEA Document 342 Filed 08/03/20 Page 5 of 8 PageID: 6530
Montgomery McCracken Walker & Rhoads LLP

 Hon. Harry G. Carroll (Ret.)
 August 3, 2020
 Page 5



                     30. All documents that demonstrate or relate to any FDA
                     audit that involved, mentioned, or pertaining to the Praxair
                     Grab ‘n Go oxygen tote.

      See, Exhibit A. Again, Plaintiffs have already requested this exact information from Praxair
      through eight prior rounds of discovery. By way of example only, Plaintiffs’ First Set of Requests
      for Production of Documents specifically requested “All documents relating to malfunctions,
      failures, breakage, ignition, fires and explosions involving the Product and the Product involved
      in this incident” and “All documents relating to all recalls of the Product involving in this
      incident[.]” See Exhibit F, Plaintiffs’ First Set of Requests for Production of Documents, Nos. 31
      and 66. Plaintiffs’ Subpoena is solely an improper attempt to engage in a fishing expedition that
      is in violation of Rule 26. Accordingly, Praxair respectfully requests that Your Honor enter an
      order quashing Plaintiffs’ Subpoena.

             In the event that Your Honor does not quash the improper Subpoena in its entirety, Praxair
      requests that a protective order be entered requiring that any and all documents be produced to
      Praxair so that Praxair can review the documents and make any necessary redactions based on the
      attorney-client privilege and attorney work product doctrine and consistent with the redactions
      permitted by Judge Arpert and Your Honor on dissimilar products.

      III.   LEGAL ARGUMENT

             A.      Praxair Has Standing to Quash the Subpoena Served on a Non-Party.

              The issuance of subpoenas to obtain discovery from non-parties is governed by Rule 45 of
      the Federal Rules of Civil Procedure and provides that “[o]n timely motion, a court must quash or
      modify a subpoena that … subjects a person to undue burden.” Fed. R. Civ. P. 45(c)(3)(A)(iv).
      A party has standing to bring a motion to quash or modify a subpoena upon a non-party when the
      party claims a personal privilege in the production sought. Schmulovich v. 1161 Rt. 9 LLC, No.
      07-597, 2007 WL 2362598, at *2 (D.N.J. Aug. 15, 2007) (holding that a party has standing to
      assert a personal privilege to quash a subpoena directed to a nonparty seeking the party’s bank
      records) (citing DIRECTV, Inc. v. Richards, 2005 WL 1514187, at *1 (D.N.J. June 27, 2005)).

              Praxair has standing to object to the subpoena on the grounds that the subpoena seeks
      Praxair’s internal business records unlawfully retained by a former employee and Praxair has a
      legitimate interest in ensuring that its confidential business information is protected from
      disclosure. Plaintiffs’ requests for Praxair’s documents should be directed to Praxair. Thus,
      Praxair has a direct privilege at stake as Plaintiffs seek to subpoena Praxair’s own documents from
      a former employee. As a result, Praxair has standing to quash the Subpoena.




      5290197v1
   Case 3:16-cv-02435-BRM-DEA Document 342 Filed 08/03/20 Page 6 of 8 PageID: 6531
Montgomery McCracken Walker & Rhoads LLP

 Hon. Harry G. Carroll (Ret.)
 August 3, 2020
 Page 6


             B.      The Subpoena is Unduly Burdensome and Improper Under Rule 26.

             A subpoena is considered unduly burdensome when the Court finds that it “is unreasonable
      or oppressive.” DIRECTV, Inc., 2005 WL 1514187 at *1 (citing Northrop Corp. v. McDonnell
      Douglas Corp., 751 F.2d 395, 403 (D.C. Cir. 1984)). A strict definition does not exist for
      “unreasonable or oppressive” requests, rather the Court must decide what meets this criteria on a
      case by case basis. Schmulovich v. 1161 Rt. 9 LLC, No. 07-597, 2007 WL 2362598, at *4 (D.N.J.
      Aug. 15, 2007).

              Courts have utilized the following factors in evaluating the reasonableness of a subpoena:
      (1) the party’s need for the production; (2) the nature and importance of the litigation; (3)
      relevance; (4) the breadth of the request for the production; (5) the time period covered by the
      request; (6) the particularity with which the documents are described; and (7) the burden imposed
      on the subpoenaed entity. Id. (citing 9 James W.M. Moore, et al., Moore's Federal Practice ¶ 45.32
      (3d ed. 2006)); In re Auto. Refinishing Paint Antitrust Litig., 229 F .R.D. 482, 495 (E.D. Pa. 2005).

             Here, the Subpoena is unduly burdensome, particularly as to the first four factors. Plaintiffs
      seek Praxair documents from a third party that are outside of the scope of Rule 26. If Plaintiffs
      had relevant Praxair documents to request, they could request same through the civil discovery
      process with Praxair. Rather, Plaintiffs seek to circumvent the Rules of Civil Procedure and the
      Court’s orders in this case and obtain confidential Praxair information from an unrelated and
      withdrawn qui tam lawsuit. Thus, Plaintiffs cannot demonstrate a need for the production or the
      importance of the production.

               Additionally, the documents sought by the Subpoena are overbroad and not relevant to this
      litigation, and thus are also disproportionate under Fed. R. Civ. P. 26. Plaintiffs go so far as to
      specifically seek all documents related to safety breaches and compliance and quality assurance
      issues involving all of Praxair’s medical gases and oxygen systems – not just the Grab ’n Go
      Vantage, the Grab ’n Go III, the Grab ’n Go IV or the Heliox, which are the only products that
      have been deemed substantially similar in this case after several court battles. See Exhibit A, ¶¶
      3-5, ¶¶ 10-11, ¶¶ 21-22 ¶¶ 34-35 and ¶38 (seeking documents related to Praxair’s “medical gases,”
      “oxygen business,” “oxygen systems,” “oxygen regulators,” “oxygen cylinders”).

              Further, many of these requests are duplicative of discovery already propounded by
      Plaintiffs. For example, paragraph 18 requests all versions of Praxair Standard GS-38. See
      Exhibit A. Praxair has already provided to Plaintiffs the three versions of Praxair’s Standard GS-
      38, which were in effect between 2001 to 2014. Plaintiffs never objected to or challenged Praxair’s
      response to this interrogatory. Likewise, paragraphs 39-47 request the exact same internal Praxair
      documents (identified by title), which were requested from Praxair by way of Plaintiffs’ Eighth
      Set of Requests for Production of Documents. Praxair objected to these requests on the grounds
      that they sought information that is irrelevant and disproportionate under Rule 26 and Your Honor
      has ruled on those issues already. Plaintiffs are attempting to circumvent Your Honor’s decision




      5290197v1
   Case 3:16-cv-02435-BRM-DEA Document 342 Filed 08/03/20 Page 7 of 8 PageID: 6532
Montgomery McCracken Walker & Rhoads LLP

 Hon. Harry G. Carroll (Ret.)
 August 3, 2020
 Page 7


      on that matter by serving this improper Subpoena. Plaintiffs’ Subpoena is improper as it seeks
      documents that are irrelevant and disproportionate to Plaintiffs’ claims. Accordingly, Praxair
      respectfully requests that Plaintiffs’ Subpoena be quashed.

             C.      A Protective Order is Warranted.

              Plaintiffs’ effort to subpoena irrelevant, burdensome and disproportionate information
      from a former Praxair employee is their latest attempt to circumvent the Rules of Civil Procedure
      and end run the court’s orders on the scope of discovery in this case. To prevent this result, Praxair
      requests imposition of a protective order. Pursuant to Rule 26(c), “[a] party or person from whom
      discovery is sought may move for a protective order in the court where the action is pending” and
      “[t]he court may, for good cause, issue an order to protect a party from annoyance, embarrassment,
      oppression, or undue burden or expense[.]” A party seeking entry of a protective order bears the
      burden of demonstrating that good cause exists for the order of protection. Pansy v. Borough of
      Stroudsburg, 22 F.3d 772, 786 (3d Cir. 1994).

              Here, good cause exists for Your Honor to impose a protective order in response to
      Plaintiffs’ Subpoena. Plaintiffs seek information on a number of Praxair’s “internal” guidelines
      that may have been obtained in violation of company policy. Just as if Plaintiffs requested these
      47 categories of information from Praxair, Praxair should be permitted to review the production
      for confidentiality, attorney-client privilege, attorney work product and relevance. The Court has
      already set certain parameters with respect to the scope of discovery in this case. The scope of
      discovery does not cover irrelevant products and it does not cover Praxair’s relationship with
      vendors other than Western. Should Your Honor not quash the improper Subpoena in its entirety,
      Praxair should have the opportunity to review any and all documents produced by Mr. Meyer and
      redact any irrelevant and privileged information before it is distributed to Plaintiffs or the other
      parties in this case.




      5290197v1
   Case 3:16-cv-02435-BRM-DEA Document 342 Filed 08/03/20 Page 8 of 8 PageID: 6533
Montgomery McCracken Walker & Rhoads LLP

 Hon. Harry G. Carroll (Ret.)
 August 3, 2020
 Page 8


      IV.    CONCLUSION

               For the reasons set forth above and for good cause shown, Praxair respectfully requests
      that Your Honor enter an order Quashing the Subpoena in its entirety as it is in flagrant violation
      of Rules 45 and 26. In the alternative, Praxair requests that Your Honor enter a protective order
      permitting Praxair the opportunity to review any and all documents produced by Mr. Meyer to
      ensure the information is within the scope of discovery that has been permitted in this case and
      redact irrelevant and privileged information before it is distributed to Plaintiffs or the other parties
      in this case.

             Thank you for your assistance and consideration in these matters.

                                                     Respectfully submitted,

                                                     s/Georgette Castner

                                                     Georgette Castner

      GC:asj
      cc:    Thomas W. Sheridan, Esquire (via email)
             Neil T. Murray, Esquire (via email)
             Christopher D. Hinderliter, Esquire (via email)
             James E. Tyrrell, Jr., Esquire (via email)
             Patrick C. Gilmartin, Esquire (via email)
             Jennine DiSomma, Esquire (via email)
             Jennifer R. O’Connor, Esquire (via email)




      5290197v1
